Citation Nr: 0719655	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-24 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern




INTRODUCTION
The appellant is a veteran who served on active duty from 
February 1959 to December 1964.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2003 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Initially, the Board notes that the National Personnel 
Records center (NPRC) has certified that the veteran's SMRs 
were destroyed in the 1973 fire at the NPRC. In such 
circumstances, VA has a well-established heightened duty to 
assist. O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

This appeal is from a rating decision that granted service 
connection for right ear hearing loss, and denied service 
connection for left ear hearing loss and for tinnitus.  The 
veteran claims, in essence, that both of his ears were 
exposed to acoustic trauma in service, and that hearing loss 
in both ears should be service connected.  His DD Form 214 
lists his occupational specialty as Surface Nuclear Power 
Plant Operator.  It may be assumed that he had some level of 
noise exposure in service.

The rating decision on appeal was based on the report of a 
November 2002 VA audiological evaluation.  The audiologist 
found the veteran had a bilateral hearing  loss and opined 
the right ear hearing loss was related to noise exposure in 
service, but left ear hearing loss was not.  The examiner 
provided no rationale for the distinction between the right 
and left ears, and specifically noted that the claims file 
was not reviewed.  The veteran's representative argues, in 
essence, that there is no evident rationale for the 
distinction.  The Board finds that argument persuasive, and 
concludes that another examination to secure a medical 
opinion in the matter is necessary. 
Furthermore, tinnitus was denied on the basis that the 
veteran reported on June 2001 VA examination that he did not 
have tinnitus.  His representative argues that the veteran 
did not deny having tinnitus.  In support, he posits that it 
would be unlikely for a veteran claiming service connection 
for tinnitus on the basis such disability arose in service to 
advise an examiner that he does not have such disability.  
Clarification of the evidence in this matter is necessary.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  The 
veteran has not been provided notice conforming to the 
requirements of Dingess.  Since the case is being remanded 
anyway, the RO will have the opportunity to correct such 
deficiency.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the appellant 
notice regarding the disability 
ratings/effective dates of award as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).

2.  The RO should then arrange for the 
veteran to be examined by an 
otolaryngologist to determine he has 
tinnitus, and likely etiology of his left 
ear hearing loss and tinnitus (if such is 
found).  The examiner must review the 
veteran's claims file in conjunction with 
the examination.  Based on examination of 
the veteran and review of the claims file, 
the examiner should provide opinions as to 
a) whether the veteran has tinnitus, b) 
(if tinnitus is found) whether it is at 
least as likely as not (50 percent or 
better probability) that the tinnitus is 
related to the veteran's service, and 
specifically his exposure to noise trauma 
therein, and c) whether it is at least as 
likely as not that the veteran's left ear 
hearing loss is related to his military 
service, and specifically exposure to 
noise trauma therein.  The examiner should 
explain the rationale for all opinions 
given.  If it is determined that the 
veteran's left ear hearing loss is not 
related to service/noise trauma therein, 
the examiner should explain the rationale 
for the distinction between that finding 
and the previous finding that the right 
ear hearing loss is related to noise 
trauma in service.  

3.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

